DETAILED ACTION
This Office Action is in response to Applicant’s amendments and arguments submitted on December 16, 2021 to Application # 17/085,551 filed on October 30, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. 103.

Claims 1, 2-4 and 10-19 are amended.
No claims are canceled.
No claims are newly added.

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohaideen et al. US 2019/0286644 A1 (hereinafter ‘Mohaideen’) in view of Malhotra et al. US 2021/0103606 A1 (hereinafter ‘Malhotra’).

Mohaideen: Paragraph 0037 and Fig. 1: disclose a display screen interactive media with user ‘human-machine’ interactive ‘dialog’), comprising: 
acquiring a first query by a user (Mohaideen: Paragraph 0093: disclose receives ‘acquire’ the first query from a user), and perform semantic parsing on the first query (Mohaideen: Paragraph 0094 & Fig. 10 Element 1010: disclose determining ‘parsing’ a first token. Examiner understand that the prior art is silent on semantic and examiner disclose this in reference to secondary art below) 5to obtain a first key information set (Mohaideen: Paragraph 0094 & Fig. 10 Element 1010: disclose determining ‘parsing’ a first token ‘key information’), wherein the first key information set comprises at least one piece of first key information (Mohaideen: Paragraph 0094: disclose the first token “Beethoven” which is the one piece of first key information); 
acquiring a second key information set (Mohaideen: Paragraph 0093 & Fig. 10 Element 1008: disclose second query from the user) corresponding to at least one historical (Mohaideen: Paragraph 0080: disclose historical user activity information) query, wherein the second key information set (Mohaideen: Paragraph 0095 & Fig. 10 Element 1012: disclose determining a second token ‘key information’) comprises at least one piece of second key information (Mohaideen: Paragraph 0094: disclose the second token “Dog” which is the one piece of second key information), wherein the at least one historical query comprises an expression or several expressions input by the user in one or more rounds before the first query (Mohaideen: Paragraph 0080: disclose historical user activity information and the prior art disclose user interacts with a social network as part of historical activities which can be interpreted as input by the user, Examiner argues that under BRI ‘Broadest Reasonable Interpretation’ guidelines the historical activity is interpreted as one or more rounds before the first query); 
10determining a plurality pieces of candidate (Mohaideen: Paragraph 0111 and Fig. 12 Element 1216: disclose Entity type ‘candidate’) semantics corresponding to the first query according to the first key information set and the second key information set (Mohaideen: Paragraph 0110 and Fig. 12 Element 1210: disclose portions of the query is replaced with an information from other query); and
carrying out answer retrieval on the plurality pieces of candidates semantics until an answer is obtained from the retrieval (Mohaideen: paragraph 0039: disclose the clarification continuity of the conversation until the correct answer is found as in this example, the user is searching for Beethoven related to the Dog not as initial result of Documentary); 
generating a response corresponding to the answer (Mohaideen: Paragraph 0011: disclose second query is in response to the answer from the first query).
It is noted, however, Mohaideen did not specifically detail the aspects of
wherein each of the plurality pieces of candidate semantics indicates a possible intent of the user;
semantic parsing as recited in claim 1.
On the other hand, Malhotra achieved the aforementioned limitations by providing mechanisms of
Malhotra: paragraph 0065: disclose generate a neural network to model and predict a user’s intention ‘intent’ to either merge of replace a portion in a first and second queries);
semantic parsing (Malhotra: Paragraph 0146: disclose semantic analysis on the first query and the second query).
Mohaideen and Malhotra are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Searching System”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Mohaideen and Malhotra because they are both directed to searching system and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Malhotra with the method described by Mohaideen in order to solve the problem posed.
The motivation for doing so would have been to recognize by the system or must rephrase queries to receive desired results from the convention system (Malhotra: Paragraph 0001). 
Therefore, it would have been obvious to combine Malhotra with Mohaideen to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Mohaideen disclose, wherein the determining a 
obtaining a plurality of key information combination results by performing permutation and combination processing on key information in the first key information set and the 20second key information set (Mohaideen: Paragraph 0110 and Fig. 12 Element 1212: disclose portions of the first query is replaced with an information from second query and generated a response query. Examiner argues that the specification does not disclose applying “permutation” for processing on key information as examiner search the specification for word “permutation”); and 
determining the plurality pieces of candidate semantics corresponding to the first query according to the plurality of key information combination results, wherein the plurality of key information combination results have a one to one correspondence with the plurality pieces of candidate semantics (Mohaideen: Paragraph 0094 & Fig. 10 Element 1010: disclose determining ‘parsing’ a first token. Examiner understand that the prior art is silent on semantic and examiner disclose this in reference to secondary art below).
It is noted, however, Mohaideen did not specifically detail the aspects of
semantics as recited in claim 2.
On the other hand, Malhotra achieved the aforementioned limitations by providing mechanisms of
semantics (Malhotra: Paragraph 0146: disclose semantic analysis on the first query and the second query).


29generating a plurality of subsets corresponding to the second key information set Mohaideen: Paragraph 0094: disclose the second token “Dog” which is the one piece of second key information); and 
obtaining the plurality of key information combination results by combining the first key information set and the plurality of subsets respectively (Mohaideen: Paragraph 0110 and Fig. 12 Element 1210: disclose portions of the query is replaced with an information from other query).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claims 1, 2 and 3 above. In addition, Mohaideen disclose, comprises: 
determining probability scores of the candidate semantics corresponding to each of the key information combination results respectively (Mohaideen: paragraph 0041: disclose probabilities of the entity types each token refers to graph connections between the various entities); 
10sorting the plurality pieces of candidate semantics according to a sequence of the probability scores from high to low (Mohaideen: paragraph 0005: disclose that the probability of the token “Tom Cruise” to be 0.99 and “Location” to be 0.01 and “Nicole Kidman” to be 1 and it is imperative that the probability score of “Nicole Kidman” is top and “Location” to the bottom); and 
carrying out answer retrieval on the plurality pieces of candidate semantics sequentially according to the sorted sequence until an answer is obtained from the retrieval (Mohaideen: paragraph 0006: disclose the merge query would be “movies of Tom Cruise with Nicole Kidman”).
It is noted, however, Mohaideen did not specifically detail the aspects of
semantics as recited in claim 2.
On the other hand, Malhotra achieved the aforementioned limitations by providing mechanisms of
semantics (Malhotra: Paragraph 0146: disclose semantic analysis on the first query and the second query).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claims 1, 2, 3 and 4 above. In addition, Mohaideen disclose, wherein the determining probability scores of the candidate semantics corresponding to each of the key information combination results respectively comprises: for each of the key information combination results, determining, according to 20the first key information set and the subset in the key information combination result, a conditional probability that the subset also appears under a condition that the first key information set appears; and taking the conditional probability as the probability score of the candidate semantic corresponding to the key information combination result (Mohaideen: paragraph 0005: disclose that the probability of the token “Tom Cruise” to be 0.99 and “Location” to be 0.01 and “Nicole Kidman” to be 1 and it is imperative that the probability score of “Nicole Kidman” is top and “Location” to the bottom).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claims 1, 2, 3, 4 and 5 above. In addition, Mohaideen disclose, wherein the determining, according to the first key information set and the subset in the key information combination result, a conditional probability that the subset also appears under a condition that the first key information set appears comprises: acquiring a co-occurrence probability between each piece of first key 30information in the first key information set and each piece of second key information 30in the subset; and determining, according to the co-occurrence probability, the conditional probability that the subset also appears under the condition that the first key information set appears (Mohaideen: paragraph 0005: disclose that the probability of the token “Tom Cruise” to be 0.99 and “Location” to be 0.01 and “Nicole Kidman” to be 1 and it is imperative that the probability score of “Nicole Kidman” is top and “Location” to the bottom. Paragraph 0013: disclose first entity type “Musician” and 0.75 and second entity type “Dog” and 0.25, and the art teaches of third and fourth entity and Fig. 4 teaches the knowledge graph with various co-occurrence of entities).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claims 1, 2, 3, 4 and 5 above. In addition, Mohaideen disclose, wherein the determining, according to the first key information set and the subset in the key information combination result, a conditional probability that the subset also appears Mohaideen: paragraph 0005: disclose that the probability of the token “Tom Cruise” to be 0.99 and “Location” to be 0.01 and “Nicole Kidman” to be 1 and it is imperative that the probability score of “Nicole Kidman” is top and “Location” to the bottom. Paragraph 0013: disclose first entity type “Musician” and 0.75 and second entity type “Dog” and 0.25, and the art teaches of third and fourth entity and Fig. 4 teaches the knowledge graph with various co-occurrence of entities).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claims 1, 2, 3, 4, 5 and 6 above. In addition, Mohaideen disclose, wherein the acquiring a co-occurrence probability between each piece of first key information in the first key information set and each piece of second key information in the subset comprises: acquiring a historical corpus and generating a key information co-occurrence 20database according to the historical corpus, wherein the key information co-occurrence database comprises co-occurrence probabilities among different key information; and obtaining the co-occurrence probability between each piece of first key information in the first key information set and each piece of second key information 25in the subset by Mohaideen: paragraph 0005: disclose that the probability of the token “Tom Cruise” to be 0.99 and “Location” to be 0.01 and “Nicole Kidman” to be 1 and it is imperative that the probability score of “Nicole Kidman” is top and “Location” to the bottom. Paragraph 0013: disclose first entity type “Musician” and 0.75 and second entity type “Dog” and 0.25, and the art teaches of third and fourth entity and Fig. 4 teaches the knowledge graph with various co-occurrence of entities. Knowledge Graph is equated to historical corpus).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claims 1, 2, 3, 4, 5, 6 and 8 above. In addition, Mohaideen disclose, wherein the generating a key information co-occurrence database according to the historical corpus comprises: obtaining a plurality pieces of key information by performing key information mining on the historical corpus; 30counting a number of co-occurrences of any two pieces of key information 31among the plurality pieces of key information in the historical corpus; and determining a co-occurrence probability between any two pieces of key information according to the number of co-occurrences (Mohaideen: paragraph 0005: disclose that the probability of the token “Tom Cruise” to be 0.99 and “Location” to be 0.01 and “Nicole Kidman” to be 1 and it is imperative that the probability score of “Nicole Kidman” is top and “Location” to the bottom. Paragraph 0013: disclose first entity type “Musician” and 0.75 and second entity type “Dog” and 0.25, and the art teaches of third and fourth entity and Fig. 4 teaches the knowledge graph with various co-occurrence of entities).

As per claim 10, Mohaideen disclose, A human-machine dialog (Mohaideen: Paragraph 0037 and Fig. 1: disclose a display screen interactive media with user ‘human-machine’ interactive ‘dialog’) apparatus, comprising: 5at least one processor; and a memory communicatively coupled to the at least one processor, wherein the memory is stored with instructions executable by the at least one processor, the instructions are executed by the at least one processor to cause the at least one processor to perform steps of (Mohaideen: paragraph 0047: disclose computer memory and computer): remaining limitations are similar to claim 1. Therefore, examiner rejects these limitations under the same rationale as claim 1.

As per claim 11, most the remaining limitations are similar to claim 2. Therefore, examiner rejects these limitations under the same rationale as claim 2.

As per claim 12, most the remaining limitations are similar to claim 3. Therefore, examiner rejects these limitations under the same rationale as claim 3.

As per claim 13, most the remaining limitations are similar to claim 4. Therefore, examiner rejects these limitations under the same rationale as claim 4.

As per claim 14, most the remaining limitations are similar to claim 5. Therefore, examiner rejects these limitations under the same rationale as claim 5.



As per claim 16, most the remaining limitations are similar to claim 7. Therefore, examiner rejects these limitations under the same rationale as claim 7.

As per claim 17, most the remaining limitations are similar to claim 8. Therefore, examiner rejects these limitations under the same rationale as claim 8.

As per claim 18, most the remaining limitations are similar to claim 8. Therefore, examiner rejects these limitations under the same rationale as claim 8.

As per claim 19, most the remaining limitations are similar to claim 9. Therefore, examiner rejects these limitations under the same rationale as claim 9.

As per claim 20, A non-transitory computer readable storage medium having computer instructions stored thereon, the computer instructions are configured to cause a computer to perform a method according to claim 1 (Mohaideen: paragraph 0047: disclose computer readable include hard disk, floppy disk).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pat. US 8,359,326 B1 disclose “Contextual n-gram analysis”
US Pat. US 9,256,685 B2 disclose “Systems and methods for modifying search results based on a user's history”
US Pub. 2007/0294230 A1 disclose “Dynamic content analysis of collected online discussions”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159